DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-20 filed October 27, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3a (Paragraph 33 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 4, the phrase “enters the decoupling state” should be changed to “to enter the decoupling state.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-12, 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueckert et al. (DE 19700887 A1).
In regards to claim 1, Rueckert et al. discloses a motor vehicle lock comprising: a detent mechanism provided with a catch 24 and a pawl 30; and a drivetrain arrangement 5, 6, 12, 34 provided with a drive element 5, 6 (as a unit) configured to move in a predefined drive direction x, wherein the catch is configured to be pivoted between an open position (Figure 4), a primary closed position (Figure 2), and a secondary closed position (pre-locking position, Paragraph 20 of the Computer Generated Translation), wherein the secondary closed position is disposed between the open position and the primary closed position (Paragraph 20 of the Computer Generated Translation), wherein when the pawl is in an engaged state (state in which portion 29 of the pawl engages portion 28 of the catch), the pawl blocks the catch when the catch is in the primary closed position and in the secondary closed position (Figure 2 and Paragraph 20 of the Computer Generated Translation), wherein the pawl is configured to be raised into a release state to release the catch (release position, Paragraph 18 of the Computer Generated Translation), wherein during a cinching sequence (Paragraph 20 of the Computer Generated Translation), as the drive element 
In regards to claim 2, Rueckert et al. discloses that during the cinching sequence, the pawl is driven into the release state before the catch reaches the primary closed position (the pawl is driven by the catch to the release state or away from the catch as the catch rotates from the secondary closed position to the primary closed 
In regards to claim 4, Rueckert et al. discloses that when the catch is in the open position, the drive element is in a first position (Figure 4) and when the catch is in the primary closed position, the drive element is in a second position (Figure 2), wherein during the release sequence, the drive element moves in the predefined drive direction to a third position (position between first and second positions, Paragraph 18 of the Computer Generated Translation), disposed between the first and second positions.
In regards to claim 5, Rueckert et al. discloses that the drivetrain arrangement includes: a catch drivetrain 11, 12 disposed between the drive element and the catch (Figure 2), and a pawl drivetrain 6’, 34, 37 disposed between the drive element and the pawl (Figure 2), wherein the catch drivetrain and the pawl drivetrain are at least partly different from each other (Figure 2).
In regards to claim 6, Rueckert et al. discloses that the catch drivetrain includes a catch engagement lever 12, wherein during the cinching sequence, the catch engagement lever is driven to engage an engagement surface (surface of component 17 that cooperates with component 16, Figure 2) of the catch to drive the catch to the primary closed position.
In regards to claim 7, Rueckert et al. discloses that the catch engagement lever includes an output lever 16, wherein during the cinching sequence, the output lever moves to engage the engagement surface of the catch.
In regards to claim 8, Rueckert et al. discloses that the pawl drivetrain includes a pawl engagement lever 34, wherein during the release sequence, the pawl 
In regards to claim 10, Rueckert et al. discloses that during the cinching sequence, the first and second coupling elements move relative to each other such that the first and second coupling surfaces disengage from each other, causing the drivetrain arrangement to enter the decoupling state (decoupled at least in a portion of the movement from the position in Figure 5 to the position in Figure 2 and Paragraph 20 of the Computer Generated Translation).
In regards to claim 11, Rueckert et al. discloses a guiding contour (contoured or round surface of shaft 4) that is provided, which guides the first coupling surface to disengage from the second coupling surface during the cinching sequence, such that the drivetrain arrangement enters the decoupling state (the contour engages with portion 6 of the drive element to guide or move the drive element to rotate, causing the disengagement between the first and second coupling surfaces).
In regards to claim 12, Rueckert et al. discloses a motorized drive 7 coupled to the drive element of the drive train arrangement in order to provide the cinching sequence as a motorized cinching sequence and to provide the release sequence as a motorized release sequence (Paragraphs 18-20 of the Computer Generated Translation).
In regards to claim 14
In regards to claim 15, Rueckert et al. discloses that the catch engagement lever includes an input lever (lever at indicator line for reference character 12, Figure 4), wherein the input lever is pivotable about a catch engagement lever axis (axis through pin 13 into the page, Figure 4), and wherein the input lever and the output lever forms a knee lever mechanism (the shapes of the input and output lever as they are connected create a knee portion, therefore, the levers together are a knee lever mechanism, see Figure 2 below).

    PNG
    media_image1.png
    1337
    863
    media_image1.png
    Greyscale

In regards to claim 20.
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US Pub. No. 2018/0171677).
In regards to claim 16, Im et al. discloses a motor vehicle lock comprising: a catch 500 configured to be pivoted between an open position (Figure 6), a primary closed position (Figure 5), and a secondary closed position (Figure 8), wherein the secondary closed position is disposed between the open position and the primary closed position; a pawl 620, wherein when the catch is in either the primary closed position or the secondary closed position, the pawl engages the catch (Figures 5 and 8); a drive element 630 configured to rotate about a drive-element axis (axis through shaft 640 and extending into the page, Figure 5) in a drive direction (direction of rotation from the position in Figure 8 to the position in Figure 10) from a first position (Figure 8) to a second position (Figure 9) and a third position (Figure 10); and a catch engagement lever 680 pivotally coupled to the drive element about a catch-engagement-lever axis (axis through coupler pin 675 extending into the page in Figure 8), wherein during the cinching sequence, the drive element rotates about the drive-element axis in the drive direction from the first position to the second position so that the catch engagement lever rotates about the catch-engagement-lever axis in a first direction and enters into engagement with an engagement surface of the catch (surface of component 580 of the catch, movement from Figure 8 to Figure 9 to Figure 10).
In regards to claim 20, Im et al. discloses a motor vehicle lock comprising: a catch 500 configured to be pivoted between an open position (Figure 6), a primary closed position (Figure 5), and a secondary closed position (Figure 8), wherein the secondary closed position is disposed between the open position and the primary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckert et al. (DE 19700887 A1) in view of Hayakawa et al. (US-7614670).  Rueckert et al. discloses the motor vehicle lock as applied to claims 1 and 12 above, but fails to disclose a drive cable disposed between the motorized drive and the drive element.  .
Allowable Subject Matter
Claims 3, 9, and 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 3, 9, and 17.
In regards to claim 3, Rueckert et al. (DE 19700887 A1) fails to disclose that during the cinching sequence, as the drive element is driven in the predefined drive direction, the drive train arrangement engages and moves the catch in the closed 
In regards to claim 9, Rueckert et al. (DE 19700887 A1) fails to disclose that the catch engagement lever includes the first coupling element provided with the first coupling surface and the pawl engagement lever includes the second coupling element provided with the second coupling surface.  The examiner can find no motivation to modify the device of Rueckert et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Im et al. (US Pub. No. 2018/0171677) fails to disclose that during the cinching sequence, the drive element rotates about the drive-element axis in the drive direction from the second position to the third position so that the catch engagement lever rotates in a second direction, opposite the first direction, and translates the catch engagement lever to rotate the catch to the primary closed position.  The examiner can find no motivation to modify the device of Im et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
In regards to applicant’s remarks concerning claim 1 and the Rueckert reference, applicant argues that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the claim does not use any “direct” language in relation to the cooperation between the drivetrain arrangement and the catch.  The claim language does not exclude the existence of components coupling the drivetrain arrangement to the catch, and therefore, does not exclude the current interpretation.  The rejections are maintained.
In regards to applicant’s remarks concerning claim 16 and the Im et al. reference, as set forth above in the maintained rejection of claim 16 with Im et al., the drive element of Im et al. is considered as component 630 and the catch engagement lever as component 680, which is directly coupled to the drive element 630 at a catch-engagement-lever axis extending through coupler pin 675.  Furthermore, applicant argues that the device of Im et al. is more complex than that of applicant’s device, however, the claim language does not exclude the existence of other components in the device.  The claim language does not exclude the current interpretation, and therefore, the rejections are maintained.  Applicant is also referred to the new interpretation of the Im et al. reference applied to claim 16 and made in light of applicant’s amendments to the claim in line 13.
In regards to applicant’s remarks concerning claim 20 and the Rueckert reference, the term “catch-engagement-lever axis” does not require that the engagement lever 12 directly engage the catch.  Since the engagement lever of 
The examiner would like to note that claim 20 was also rejected under 35 U.S.C. 102(a)(1) with Im et al. in the previous Office Action, and since the claim was not amended to overcome the rejection and applicant did not provide remarks persuasive to overcome the rejection, the rejection is maintained.
In regards to applicant’s remarks concerning the drawing objections set forth in the previous Office Action, the drawing objections are withdrawn.  A new drawing objection is set forth above regarding reference character “3a” found in Paragraph 33 of the specification, but not in the drawings.
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  A new objection to claim 10 is set forth above and made in light of applicant’s amendments to claim 10 that differed from the language suggested by the examiner.
Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 7, 2022